Citation Nr: 0944729	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted the Veteran's claim for entitlement 
to service connection for PTSD, assigning a 30 percent 
rating, effective the date of the claim.  The Veteran filed a 
timely Notice of Disagreement (NOD) in May 2007, specifically 
disagreeing with the 30 percent evaluation assigned for the 
disorder.  Subsequently, in April 2008, the RO provided a 
Statement of the Case (SOC), re-evaluating the disorder at 50 
percent, effective the date of the claim.  In April 2008, the 
Veteran filed a timely substantive appeal to the Board.   

The Veteran initially requested a hearing before a Decision 
Review Officer, but withdrew the request in April 2008.

The Veteran did not request a hearing before the Board.  
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

2.  The Veteran's PTSD symptoms have primarily include 
chronic sleep disturbance, nightmares, flashbacks, anxiety, 
depression, social isolation, anger, irritability, 
concentration difficulties, and memory lapses; the Veteran 
has also expressed suicidal ideation and hallucinations; 
collectively, these symptoms are indicative of occupational 
and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria 
for a 70 percent, but no higher, rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006).   VA is required to review the information and 
the evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service-connection is granted.  Id.

Adequate VCAA notice in a claim for an increased rating 
requires that the VA notify the claimant that, to 
substantiate such a claim: the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); see also Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. Sept. 4, 2009) (noting that such notice does 
not have to contain specific information regarding the 
diagnostic code under which the claimant is rated).  

In a March 2006 notice letter, the Veteran was informed about 
the information and evidence not of record that was necessary 
to substantiate his claim; the information and evidence that 
the VA would seek to provide; and the information and 
evidence the claimant was expected to provide.  In an April 
2008 notice letter, the RO provided the information required 
by Dingess.  In a July 2008 notice letter, the RO provided 
the information required by Vazquez.  However, these latter 
two notices were issued after the November 2006 rating 
decision from which the Veteran's claim arises. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the 
aforementioned notice letter, the RO re-adjudicated the 
appellant's claims, as demonstrated by the April 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged any prejudicial 
error with respect to the content or timing of the VCAA 
notice that has been provided.  He has been represented by an 
accredited service organization throughout this appeal and, 
through his representative, has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  

The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice.  The record 
raises no plausible showing of how the essential fairness of 
the adjudication was affected.  Under such circumstances, any 
error with respect to the timing of the notice is harmless.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

All necessary assistance has been provided to the Veteran.  
The evidence of record indicates that the VA acquired the 
Veteran's VA treatment records.  In July 2006, the RO 
afforded the Veteran a VA PTSD examination.  The Board notes 
that, in an April 2008 statement, the Veteran stated that he 
could not "make it to Oakland, CA for the evaluation" 
because he could not drive such a great distance and could 
not find other transportation.  He stated that because he 
could not make it to Oakland, "they are only go to rate me 
only 50% rather than 70% if I went to the evaluation." 
Reviewing the evidence of record, the Board does not find any 
clear indication as to whether the Veteran was referring to a 
possible second PTSD examination or a hearing before a 
Decision Review Officer (DRO).  However, although the Veteran 
did not attend either a DRO hearing or a second PTSD 
examination, the Board notes that the claims file contains 
numerous treatment records, dated through March 2009, from 
the Palo Alto VA Medical Center, indicating treatment for 
PTSD.  The Board finds that these records, in addition to the 
July 2006 PTSD examination, contain evidence adequate to 
evaluate the Veteran's disability.  There is no further duty 
to provide a medical examination or opinion.  38 C.F.R. §§ 
3.326, 3.327.

The Board finds that the VA has fulfilled its duty to notify 
and assist the Veteran in the claims under consideration.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for PTSD

a.  Factual Background.  The Board has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the medical evidence.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate.

In a February 2006 VA treatment record, the examiner 
diagnosed the Veteran as having PTSD.  The examiner noted 
that the Veteran was dressed neatly, cleanly and 
appropriately; that he cooperated in a friendly manner; that 
eye contact was good; that speech was normal; that his 
thought process was logical; that thought content was 
appropriate to mood and circumstances; and that he was 
cognitively normal times five.  However, the examiner 
indicated that the Veteran's mood was anxious and his affect 
animated.  The examiner noted that the Veteran was not a risk 
for suicidal or homicidal ideation.  The examiner diagnosed 
adjustment disorder/loss and grief, in addition to PTSD, as 
the Veteran was coping with the death of his wife.  The 
Global Assessment of Functioning (GAF) score was 60.

In a July 2006 VA PTSD examination, the examiner indicated 
that the Veteran was clearly quite traumatized by his 
experiences in World War II, including his service on Iwo 
Jima.  He believed that the death of the Veteran's wife in 
November 2005 had brought up issues of loss for him that 
might have been pushed away since his service.  The examiner 
noted that the Veteran's sleep was poor, with nightmares 
about World War II.  The Veteran reported problems with 
memory and concentration, although the examiner noted that 
such symptoms might be age-related.  The Veteran reported 
finding himself angry and irritable on a daily basis.  He 
also experienced flashbacks regarding traumatic events in 
service and had a strong startle response to loud noises, 
such as a door slamming.  The Veteran reportedly expressed 
intrusive thoughts about service, survivor guilt, and some 
past suicidal ideation.  The Veteran stated that he would not 
attempt anything actively, but, if he were to fall asleep and 
not awaken, that would be fine with him.  

Clinically, the Veteran was oriented times 3, alert and 
cooperative.  However, as the interview progressed, the 
Veteran appeared mildly anxious.  Mood and affect were sad 
and depressed.  The examiner noted that the Veteran was 
hypervigilant; and showed persistent symptoms of increased 
arousal and associated startle response.  He indicated that 
the Veteran's symptoms had interfered with his ability to 
function effectively in social situations and interpersonal 
relationships.  He indicated that the symptoms also 
interfered with the Veteran's thought process and his ability 
to effectively communicate with others.  The Veteran's 
capacity for adjustment was deemed poor.  The examiner 
diagnosed PTSD with secondary depression with a GAF score of 
55.  

In an August 2006 VA treatment record, the Veteran indicated 
that he was awarded a medallion for his service, but was 
vague about what the medal was honoring.  The examiner noted 
that the Veteran's mood was anxious, his speech was 
tangential, his affect was animated, and his thought process 
was both logical and confused at times.  The GAF score was 
60.  

In an August 2006 VA treatment record, the examiner noted 
that the Veteran appeared quite angry and irritable.  He 
denied symptoms of PTSD, other than nightmares, but admitted 
to a depressed and anxious mood, poor sleep, and lack of 
energy, interests, and appetite.  The examiner noted that the 
Veteran had significant symptoms of depression.  The GAF 
score was 55.

In a January 2007 VA treatment record, the Veteran stated 
that he was not as irritable after beginning medication 
therapy.  The examiner noted that the Veteran's speech was 
tangential, his mood less agitated, and his affect animated.  
The Veteran appeared confused at times.  The GAF score was 
60. 

After further treatment with psychoactive medications, 
respective VA treatment records, dated January 2007 and 
February 2007, indicated better sleep, less irritability, and 
respective GAF scores of 60 and 65.  

In a May 2007 VA treatment record, the Veteran again 
indicated that he was troubled by nightmares and memories of 
his war years.  The Veteran reported that he tried to avoid 
thoughts about his in-service experiences; was constantly on 
guard, watchful, or easily startled; and felt numb or 
detached from others, activities and surroundings.  The 
Veteran's speech was noted to be tangential; his affect 
animated; and his thought process confused at times.  The GAF 
score was 42.

In a November 2007 VA treatment record, the examiner noted 
that the medication treatment was helping him with his 
anxiety and sleep.  He stated that his depression and anxiety 
were better, and denied suicidal or homicidal intent.  The 
GAF score was 65.

In a February 2008 VA treatment record, the Veteran reported 
having some hallucinations and nightmares.  He indicated that 
his physician had decreased his medication.  He reported 
still having sleep problems.  He also said that he did not do 
much of anything, including going to the casino as he used to 
do.  He denied current homicidal or suicidal thoughts.  The 
GAF score was 42.

In a May 2008 VA treatment record, the Veteran denied any 
delusions or psychotic symptoms.  He indicated nightmares and 
minimal symptoms of depression and anxiety.  The examiner 
noted that he was taking medication.  The GAF score was 65.

In an August 2008 VA treatment record, the examiner noted 
that the Veteran tended to isolate himself for the majority 
of the time due to health issues.  The examiner noted that 
the Veteran's speech was tangential and confused at times.  
The GAF score was 45.  

In an October 2008 VA treatment record, the examiner noted 
that the Veteran still had nightmares about service and a 
reluctance to talk about certain incidents.  His daughter, 
who accompanied him to the session, indicated that the 
Veteran went to the local casino every Wednesday, but, other 
than that activity, spent the rest of his time sitting around 
the house or sleeping.  

In February 2009 and March 2009 VA treatment records, the 
examiners noted GAF scores of 55.

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Regarding the issue 
of an increased rating for the service-connected depression, 
the Board notes that the Veteran has challenged the initial 
disability rating by seeking appellate review.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
50 percent evaluation is warranted if evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

It is also pertinent to point out that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002). In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
from 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with co-workers).  A 
GAF of 41 to 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV, at 32; Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  Giving the Veteran the benefit of a doubt, the 
Board finds that the evidence supports a rating of 70 
percent, but no more than 70, for the Veteran's PTSD.  In 
doing so, the Board has considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for PTSD.  See Mauerhan, supra.  

The Board notes that the Veteran's GAF scores throughout the 
course of this appeal range from 42 to 65.  In reviewing the 
evidence, the Board notes that the record of evidence 
indicates a large degree of isolation on the part of the 
Veteran.  In interviews with his examiners, the Veteran 
indicated only socializing with his immediate family and 
having no activities except trips to the casino.  Before 
beginning medication treatment, the Veteran endorsed some 
suicidal ideation, feelings of anger, flashbacks, and 
irritability.  Even after the use of medication, the Veteran 
reported experiencing some hallucinations.  The examiners 
noted depression throughout the record, tangential speech, 
and confusion.  Considering all these elements together, 
along with the frequent low GAF scores assigned the Veteran's 
disorder, the Board finds that the evidence is in relative 
equipoise as to the assignment of a rating of 50 percent or 
70 percent.  As such, in applying the benefit of a doubt 
doctrine, the Board finds that the evidence is sufficient to 
warrant a rating of 70 percent.  

The Board emphasizes, however, that the symptoms associated 
with the Veteran's PTSD do not meet the criteria for the 
maximum, 100 percent rating.  As noted above, a 100 percent 
rating requires total occupational and social impairment due 
to certain symptoms; however, the Board finds that neither 
the delineated symptoms nor comparable symptoms are shown to 
be characteristic of the Veteran's PTSD.  For instance, the 
evidence does not show that the Veteran has exhibited 
persistent delusions; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Indeed, as 
noted throughout the record, the Veteran has maintained 
relationships with family.  Therefore, he is shown to be able 
to be around other people, even if to a limited degree.  
Lastly, the evidence does not indicate that the Veteran has 
been delusional or disoriented, or that he has lost the 
ability to perform acts of daily living.  As such, the 
psychiatric manifestations do not support the assignment of a 
100 percent, rating.

In conclusion, the evidence supports an initial 70 percent 
disability evaluation throughout the rating period. There is 
no basis for a rating in excess of 70 percent for any portion 
of the rating period.  As the preponderance of the evidence 
is against the claim for such a rating, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.




ORDER

A 70 percent initial rating for PTSD, but no more than 70 
percent, is granted, subject to the criteria governing the 
payment of monetary benefits.




____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


